Citation Nr: 1807528	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-07 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), anxiety and depression.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2000 to October 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran's acquired psychiatric disorder to include PTSD, anxiety and depression are etiologically related to his in-service stressor events.  


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, to include PTSD, anxiety and depression have been met.  38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal criteria 

To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

If a stressor claimed by a Veteran is related to his "fear of hostile military or terrorist activity," is consistent with the circumstances, conditions, or hardships of the Veteran's service and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary.  See 38 C.F.R. § 3.304(f)(3).

Facts and analysis

The Veteran contends that he has an acquired psychiatric condition, to include PTSD, anxiety and depression due to in-service stressor events.  He reports that symptoms began around the time he returned from Iraq and have progressed.     

Essentially, the Veteran asserts that he experienced fear of hostile military activity during his deployment in Iraq.  The Veteran reports that he was in close proximity to incoming rocket propelled grenades, fire and mortars and his duties required him to recover vehicles that had been shot or blown up.  In one instance during a convoy tour rotation, he was under attack but he never fired his own weapon.  By the end of his tour in Southwest Asia, he did not want to leave the base due to feeling unsafe.  

The Veteran has a current diagnosis of an acquired psychiatric condition, variously diagnosed as an anxiety disorder not otherwise specified, depression, anxiety, major depressive disorder and PTSD.  See November 2013 VA examination and CAPRI records dated December 18, 2015, July 26, 2017.  As the medical evidence does not provide any clear differentiation of symptomatology for each acquired psychiatric disorder, the following analysis will encompass symptoms of each.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Mittleider v. West, 11 Vet. App. 181 (1998).
The Board finds that the Veteran's reports of in-service stressors are consistent with the circumstances of his service.  The Veteran's DD-214 reflects that his military occupational specialty was a heavy wheeled vehicle mechanic.  The Veteran served in Kuwait and Iraq from April 2003 to March 2004 with imminent danger area pay for contingency operation.  Notably, the AOJ conceded the Veteran's reports of stressful events in the January 2013 rating decision on appeal.   

For the reasons discussed in the analysis below, the Board finds that there is a link, established by medical evidence, between the Veteran's acquired psychiatric disorder symptoms and his in-service stressors.

Service treatment records (STRs) do not document any complaints, findings or diagnosis for any mental health problems.  

The earliest documentation of any acquired psychiatric disorder is in the Veteran's November 2013 initial VA PTSD examination.  The examiner diagnosed the Veteran with anxiety disorder not otherwise specified and indicated that that the condition was at least as likely as not a result of close combat experiences on deployment to Iraq in service, including his close proximity to incoming munitions, fire, rocket propelled grenades, small arms, mortars and recovery of damaged vehicles.  Symptoms were continuous since deployment.  However, the Veteran did not meet the full criteria for a PTSD diagnosis as there were no symptoms of re-experiencing present.  The examiner reiterated that anxiety disorder not otherwise specified was due to trauma exposure.  

The Board finds that this is a competent medical opinion that is favorable evidence of a link between the Veteran's acquired psychiatric disorder and active service.  There is no contrary medical opinion of record.

Although the November 2013 VA examiner found that the Veteran did not meet the full criteria for a diagnosis of PTSD, more recent VA treatment records reflect an ongoing diagnosis and treatment of PTSD.  For example, in a November 2016 mental health assessment, the Veteran was diagnosed with PTSD under the DSM-5 in relation to his complaints of daily nightmares and thoughts of his military service in Iraq.  Though the Veteran's specific stressors were not discussed, the diagnosis was made by a mental health professional and it is presumed to been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor.  See Cohen v. Brown, 10 Vet. App. 128.  Thus, a competent PTSD diagnosis has been shown during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007). 

In light of the favorable medical opinion, competent diagnosis of PTSD linked to in-service stressors and resolving reasonable doubt in the Veteran's favor, service connection for an acquired psychiatric condition is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression is granted.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


